DECISION
The application of the above-named defendant for a review of the sentence of 10 years, imposed on August 7th, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence should be reduced to 3 years.
The reason for the above decision is that with no prior felony convictions said defendant was sentenced to serve the term of 10 years for grand larceny. True, the crime is punishable by not less than 1 nor more than 14 years imprisonment, but for a first offender 10 years appears severe in comparison to others in that category. Further, others involved in the same crime were treated much more leniently.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.